 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                                 Case No. 1:21-cv-00187-NONE-HBK
12                          Petitioner,                    ORDER STRIKING PETITIONER’S
                                                           UNAUTHORIZED PLEADING FROM THE
13               v.                                        RECORD
14    KATHLEEN ALLISON, LAURA                              (Doc. No. 27)
      ELDRIDGE, AND ATTORNEY
15    GENERAL,
16                          Respondent.
17

18              Petitioner Michael Allen Yocom, a state pre-trial detainee proceeding pro se, has pending

19   a petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the court is

20   petitioner’s “Request for Judicial Notice.” (Doc. No. 27). To the extent discernable, petitioner

21   contends he is not guilty of his underlying conviction. (Id.). The court strikes the pleading as an

22   authorized pleading.

23         I.         BACKGROUND

24              Petitioner Michael Allen Yocom initiated this case by filing the instant petition on February

25   16, 2021. (Doc. No. 1). Petitioner’s petition challenges petitioner’s May 18, 2018 sentence and

26   conviction entered by the Tulare County Superior Court in case no. PCF-340051. (Id). On May

27   10, 2021, the court ordered respondents to respond to the petition. (Doc. No. 23). Respondent’s

28   response is not yet due.
                                                           1
 1       II.     APPLICABLE LAW AND ANALYSIS

 2            The Rules Governing Section 2254 Cases in the United States District Court provide for the

 3   filing of a habeas petition (Rule 2), an answer, and a reply (Rule 5). Additional briefing may be

 4   permitted upon a court order to expand the record (Rule 7). Here, petitioner has submitted a

 5   pleading which repeats many of the arguments he has made in his petition. (Compare Doc. No. 1

 6   with Doc. No. 27). The court has not ordered petitioner to submit any additional briefing. To the

 7   extent petitioner wishes to reassert any facts in support of his petition, he may raise them in his

 8   reply to respondent’s response. Therefore, the court will order petitioner’s unauthorized pleading

 9   from the record.

10            Accordingly, it is ORDERED:

11               1. Petitioner’s unauthorized pleading (Doc. No. 27) is STRICKEN from the record.

12               2. The clerk of court is directed to STRIKE Doc. No. 27 from the record.

13
     IT IS SO ORDERED.
14

15
     Dated:      May 18, 2021
16                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
